HUMPHREYS, J. The husband and father of appellants, George Eickhoff, who is now dead, instituted this suit in the Pulaski Chancery Court on March 20, 1913, against appellees, to cancel their title to lots 1 and 4, block 1, Argenta, Arkansas. George Eickhoff, through whom appellants claim, based his title to said lots on tax deeds procured by him on February 15, 1913, upon presentation to the county clerk of tax certificates which had been issued to John Scott in 1894 at a tax sale for the non-payment of taxes on said lots for 1893. Appellees answered, attacking the validity of the tax forfeiture and sale under which the certificates of purchase were issued to John Scott, and setting up title to said lots in O. H. Winn, under quit claim deed from D. F. Scott and wife. The cause was heard by the court upon the pleadings, depositions and record evidence, upon which a decree was rendered dismissing appellants’ bill with prejudice. From the decree of dismissal, an appeal has been prosecuted to this court. The lots in question were sold for the taxes of 1893, in 1894, and purchased by John Scott. John Scott died on September 7, 1901. His administrator assigned the certificate of purchase to W. R. Scott ou November 1, 1901. W. R. Scott, Lottie N. Scott and Cora B. Melgner, only heirs of John Scott, deceased, conveyed said lots to D. F. Scott on November 15,1901. W. R. Scott assigned said tax certificates of purchase to D. F. Scott on November 11,1901. D. F. Scott assigned the .tax certificates for said lots to George Eickhoff, the husband and father of appellants, on the 20th day of April, 1903. George Eickhoff then paid all the taxes on the lots from 1903 to 1912, inclusive. George Eickhoff presented his certificates of purchase to the county clerk and obtained tax deeds for them on February 15, 1913. D. F. Scott and wife executed a quit claim deed for said lots to O. H. Winn on October 22, 1912, and Winn paid the taxes for the years 1913, 1914 and 1917. Winn thereafter conveyed an interest in the lots to Black, and Black to Carter; but Carter conveyed it back to Black and Black back to Winn. After Winn procured the quit claim deed from D. F. Scott, the lots were sold under execution against Winn and purchased by George Eickhoff. Winn subsequently redeemed the lots from the execution sale. As far as ascertainable from the abstract introduced in evidence, H. S. Ellis was the owner of said lot 1 and IT. M. Rose owner of lot 4 at the time of the forfeiture for the non-payment of taxes. There was other evidence in the case relative to attempts to pay taxes by the respective parties, touching upon the possession of the lots after the institution of the suit, and a failure of the officers to comply with the statutes concerning tax forfeitures and sales thereunder, but we deem it unnecessary to set out those facts as we regard them immaterial to the real issue to be determined in this case. It is apparent from the record made in this case that appellants and appellees trace their respective titles to John Scott. Appellees contend that appellants’ tax title is void because the recorded delinquent list for taxes of 1893 did not contain the caption set out in section 7086 of Kirby’s Digest. It is said that the caption is an integral part of the notice required. It is also insisted that the tax title of appellants is void because the quorum court failed to levy the municipal taxes which were assessed and extended against the lots for that year. We deem it unnecessary to discuss either reason assigned as invalidating the tax title because both appellants and appellees trace their respective titles to this common source. Appellees are not in a position to attack appellants’ tax title because they trace their title to the same source, and an attack upon appellants’ title is in effect an attack on the source of their own title. It is true, in an adversary suit, that the plaintiff must recover on the strength of his own title and not the weakness of the defendant’s title. Knauff v. National Cooperage and Woodenware Co., 99 Ark. 137, and cases cited therein. This rule is applicable where the parties claim title from independent sources, and has no application in cases where the parties trace their respective titles to a common source. Where parties trace their title to a common source, the one must prevail who has the superior equity. This court said in the case of Stafford et al. v. Watson, 41 Ark. 17, “No doubt the tax deed standing at the head of the plaintiff’s claim of title is bad, if the defendant is in a position to assail it. But it seems to be well established that where the source of title is identical, and the parties have no other title to rely upon, it is not permitted to either go behind the person from whom they hold, or show that his claim is not good. Both parties claiming under the same right, the plaintiff was not bound to trace back his title beyond the common origin, unless the defendant showed some title in himself aliunde.” This doctrine was affirmed in the case of Wood v. Freeman-Smith Lumber Co., 109 Ark. 499. Appellants have the superior equity in the case at bar because nine years before D. F. Scott conveyed the lots to O. H. Winn he had assigned all the interest he owned in the lots to George Eickhoff, husband and father of appellants. D. F. Scott had no interest in the lots whatever at the time he executed a quit claim deed to Winn, and Winn could acquire no greater title by purchase from D.- F. Scott than Scott had. The record disclosed that the tax certificates of purchase for said lots were outstanding; that the taxes were paid by the Scotts until 1903 and thereafter until, and including, 1912, by George Eiekhoff. This was sufficient notice to put Winn on inquiry as to who held the tax certificates of purchase, and he must have known that the holder of the tax certificates of purchase was entitled to deeds upon the presentation of the same to the county clerk, so he can not be regarded as an innocent purchaser of the lots from D. F. Scott. The transfers of the property by O. H. Winn after he obtained the quit claim deed thereto from D. F. Scott, and the transfers by subsequent grantees back to him, the sale thereof under execution against him and the purchase by George Eiekhoff under the execution sale and the redemption from said execution sale by O. H. Winn left the title to the property just as it was before the subsequent transfers and execution sale. His acts of ownership after the institution of this suit could not affect the title. It appears that Winn paid the taxes for the years 1913, 1914 and 1917, claiming under quit claim deed from D. F. Scott. This constitutes an equity in his favor but not a superior equity to the interest obtained by George Eiekhoff by virtue of the tax sales’ certificates in 1903. Winn should be given a lien on the lots for the amount of taxes paid on them, together with interest from the time he paid the taxes. For the error indicated, the decree is reversed and the cause remanded with directions to ascertain the amount of taxes paid on said lots by Winn for the years 1913, 1914 and 1917, with interest thereon, and to render a decree in accordance with this opinion.